DETAILED ACTION
This Office Action is in response to the application 16/936,076 filed on 07/22/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending in this application. Claims 1, 9, and 17 are independent.
Claims 1-16 have been examined per user election of claim 1-16, based on the Election/Restriction stated below, and claims 17-20 are withdrawn from consideration. 
Election/Restrictions
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant, and conducted an interview on 02/16/2022 with Mr. Arment, Keith (Reg. No. 72,061) attorney of record, and discussed the Restriction/Election describing the following two species of claims, so that an oral election to the above restriction requirement could have been made by the Applicant. 
This application contains claims directed to the following patentably distinct species::
Species 1:
Species 2:	Claims 17-20, is selected for species 2, drawn to Figure 3 and para [0006], [0028], [0032]- [0034], of published version of the application (US 2022/0029973). 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Species 1: Figure 2 and para [0005], [0021]-[0027], of published version of the application (US 2022/0029973) disclose an embodiment on a method/system. Where the claim is directed to generating public-private key pair for user and user of a computing element, and communicating the public key to a coordination service along with the metadata, and receiving communication information associated with one or more other computing element.
Species 2: Figure 3 and para [0006], [0028], [0032]- [0034], of published version of the application (US 2022/0029973) an embodiment on a system. Where the claim is directed to identifying one or more other computing element, and communicating the public key and address information derived from meta data to the identified other computing element.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more the following reason(s) apply:  The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.  The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter. The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Should applicant traverse on the ground that the inventions or species are not patentably distinct, Applicant should submit evidence or identify such evidence now or record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

During the telephonic interview, applicant representative elected claims 1-16, directed to the Species 1
An Examiner Initiated Interview Summary, is attached addressing the election that was made on 02/16/2020.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayanan (“Lakshminarayanan,” US 2012/0328101, published on 12/27/2012), in view of Kurian (“Kurian,” US 2021/0099438, filed on 09/26/2019).
As to claim 1, Lakshminarayanan teaches a method of joining a computing element to a private network (Lakshminarayanan: pars 0007-0008, 0027; Fig 1, a distributed system for performing method of communicating two or more devices [i.e. computing element] over network with assistance of a management server), the method comprising: 
generating a public key and a private key associated with the computing element and the user (Lakshminarayanan: pars 0007-0008, 0026-0027, 0030-0031; Fig 1, a first device [i.e. the computing element], which comprises processor and software application, generates a first public/private key pair for the first device); 
communicating the public key [ ] to a coordination service (Lakshminarayanan: pars 0007-0008,0026-0027, 0030-0031; Fig 1, the first device, which also comprises communications interface, transmits the first public key to the management server as a registration process for the first device); and
receiving communication information associated with one or more other computing elements for the user (Lakshminarayanan: pars 0007-0008, 0026-0027,0030-0031; Fig 1, the first device receives the public key of the second device [i.e. communication information] (also the public key of the third device if applicable) from the management server).
Lakshminarayanan does not explicitly teach obtaining credential information associated with a user of the computing element; communicating [ ] with computing element metadata; and wherein the computing element metadata comprises at least a portion of the credential information .
However, in an analogous art, Kurian teaches obtaining credential information associated with a user of the computing element; communicating [ ] with computing element metadata (Kurian: pars 0051, 0060, 0066-0067; Fig 1, discloses a token based authentication mechanism. Where a authentication platform generates tokens for a set of devices that are connected over network. The Authentication platform [i.e. an authentication service] receives token request along with user information (e.g. credential, username password) and user’s device information (e.g. location, an identification code, MAC address, IP address), and generates token for the associated device); and wherein the computing element metadata comprises at least a portion of the credential information (Kurian: pars 0051, 0060, 0066-0067; Fig 1, user information (e.g. credential, username password) and user’s device information (e.g. location, an identification code, MAC address, IP address), and generates token for the associated device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kurian with the method/system of Lakshminarayanan for the benefit of providing a user with a means for providing user credential and device information to a authentication platform/service for generating a token so that the token can be used by the device for access authentication with another device such as the coordination service (Kurian: pars 0051, 0060, 0066-0067). 
As to claim 2, the combination of Lakshminarayanan and Kurian teaches the method of claim 1, 
Kurian further teaches wherein the communication information for each of the one or more other computing elements comprises one or more internet protocol addresses associated with the computing element (Kurian: pars 0051, 0060, 0066-0067; Fig 1, the Authentication platform [i.e. an authentication service] receives token request along with user information and user’s device information (e.g. location, an identification code, MAC address, IP address), and generates token for the associated device).
As to claim 3, the combination of Lakshminarayanan and Kurian teaches the method of claim 1, 
Lakshminarayanan further teaches wherein the computing element comprises a physical computing device or a virtual machine (Lakshminarayanan: pars 0026-0027, 0030-0031, the first device is mobile device or handheld unit [i.e. physical device]).
As to claim 4, the combination of Lakshminarayanan and Kurian teaches the method of claim 1, 
Kurian further teaches wherein obtaining the credential information associated with the user comprises receiving a username and password associated with the user, and wherein the method further comprises communicating the username and password to an authentication service to obtain a token for the user (Kurian: pars 0051, 0060, 0066-0067; Fig 1, the Authentication platform [i.e. an authentication service] receives token request along with user information (e.g. credential, username password) and user’s device information (e.g. location, an identification code, MAC address, IP address), and generates token for the associated device).
As to claim 5, the combination of Lakshminarayanan and Kurian teaches the method of claim 4, 
Lakshminarayanan further teaches wherein the computing element metadata comprises the token (Kurian: pars 0061-0063, the token is used in access communication, by the user, to access the application and/or perform a particular activity within the application).
As to claim 6, the combination of Lakshminarayanan and Kurian teaches the method of claim 1 
Lakshminarayanan and Kurian further teaches further comprising: generating a second public key and a second private key; and communicating the second public key to the coordination service to replace the public key, wherein the communication demonstrates possession of the private key (Lakshminarayanan: pars 0030, 0037, the first public keys are valid only for a defined period of time [i.e. replacement of key is done for ongoing communication, as needed]).
As to claim 7, the combination of Lakshminarayanan and Kurian teaches the method of claim 1, 
Kurian further teaches wherein the computing element metadata comprises one or more internet protocol addresses associated with the computing element (Kurian: pars 0051, 0060, 0066-0067; Fig 1, uses user’s device information (e.g. location, an identification code, MAC address, IP address)).
As to claim 8, the combination of Lakshminarayanan and Kurian teaches the method of claim 1, 
Lakshminarayanan further teaches wherein the communication information for each of the one or more other computing elements comprises a public key to decrypt communications from the one or more other computing elements (Lakshminarayanan: pars 0007-0008, 0026-0027, 0030-0031, the first device receives the public key of the second device [i.e. communication information] (also the public key of the third device if applicable) from the management server).
As to claim 9, the claim is directed to a system perform function similar to the scope of claim 1, and therefore, rejected for the same reason set forth above for claim 1.
As to claims 10-16, the claims are similar to the claims of 2-8, respectively, and therefore, are rejected for the same reason set forth for claims 2-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439